1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   FELICIA THOMPSON, individually        No.   2:18-cv-02422 WBS KJN
     and as successor in interest of
13   KEITH AUSTIN THOMPSON,

14                Plaintiff,               ORDER RE: MOTION TO STRIKE
                                           AFFIRMATIVE DEFENSES
15       v.

16   NARINDER SAUKHLA, M.D., et al.,

17                Defendants.

18

19                               ----oo0oo----

20              Plaintiff Felicia Thompson filed this lawsuit under 42

21   U.S.C. § 1983.   She asserts claims arising out of the death of

22   her father, Keith Austin Thomas, an inmate at the California

23   Medical Facility.    (2d Am. Compl. (Docket No. 34).)    Defendants

24   Portugal and Naidoo answered the Second Amended Complaint,

25   asserting a variety of affirmative defenses, (Docket No. 48), as

26   did defendants Briggs, Cortez, Galvan, Haile and Saukhla (Docket

27   No. 51).   Presently before the court is plaintiff’s Motion to

28   Strike Affirmative Defenses (“Motion to Strike”)(Docket No. 53).
                                       1
1    I.    Legal Standard

2                Rule 12(f) of the Federal Rules of Civil Procedure

3    allows the court to strike from a pleading “an insufficient

4    defense or any redundant, immaterial, impertinent, or scandalous

5    matter.”    Fed. R. Civ. P. 12(f).       An affirmative defense is

6    legally insufficient where “there are no questions of fact,” “any

7    questions of law are clear and not in dispute,” and “under no set

8    of circumstances could the defense succeed.”        Ramirez v. Ghilotti

9    Bros., 941 F. Supp. 2d 1197, 1204 (N.D. Cal. 2013) (citation

10   omitted).    An affirmative defense is insufficiently pled if it

11   fails to give the plaintiff fair notice of the defense.         Simmons

12   v. Navajo County, 609 F.3d 1011, 1023 (9th Cir. 2010).

13   II.   Discussion

14         A.    Discretionary Immunity Defense
15               Defendants Portugal and Naidoo’s Sixth Affirmative

16   Defense is that the complaint is barred by the doctrine of

17   discretionary immunity as set forth in Government Code Section

18   820.2.     (Portugal & Naidoo Answer at 13.)     Plaintiff asks the

19   court to strike this defense on the grounds that the complaint

20   includes federal law claims, to which the defense does not apply.
21               The generalized pleading of a defense that applies to

22   only some of the claims against a party is customarily allowed.

23   See, e.g., Neylon v. Cty. of Inyo, No. 1:16-CV-0712 AWI JLT, 2017

24   WL 3670925, at *2 (E.D. Cal. Aug. 25, 2017)(denying motion to

25   strike qualified immunity defense in case with both federal and

26   state law claims and reading the defense as applying only to the
27   plaintiff’s § 1983 claims against individual defendants).

28               With the understanding that defendants Portugal and
                                          2
1    Naidoo’s Sixth Affirmative Defense applies only to plaintiff’s

2    state law claims, the court will allow it here.

3        B.   Failure to State a Claim and Failure to State a Claim
              for Punitive Damages Defenses
4

5             Defendant Portugal and Naidoo’s First Affirmative

6    Defense is that the “[c]omplaint fails to state claim upon which

7    relief can be granted.”   (Portugal & Naidoo Answer at 12.)

8    Similarly, the Second Affirmative Defense of defendants Briggs,

9    Cortez, Galvan, Haile, and Saukhla is that “[p]laintiffs failed

10   to allege facts sufficient to state a claim for punitive damages

11   because no facts are alleged that [d]efendants acted with evil

12   intent, malice, or in total disregard for Decedent’s or

13   Plaintiff’s rights.”   (Briggs, Cortez, Galvan, Haile, & Saukhla’s

14   Answer at 5.)

15            The “clear majority of courts” in the Ninth Circuit do

16   not allow failure to state a claim as an affirmative defense.

17   Frazier v. City of Rancho Cordova, No. 2:15-cv-00872 TLN KJN,

18   2016 WL 374567, at *2 (E.D. Cal. Feb. 1, 2016).   This majority

19   approach was apparently validated by dicta in Garcia v. Salvation

20   Army, 918 F.3d 997, 1008 (9th Cir. 2019).   In that case, the
21   Ninth Circuit remarked that “simply stating that the plaintiff

22   failed to state a claim is insufficient to provide notice of a

23   specific affirmative defense.”   Id. at 1008.

24            If defendants wished to challenge the sufficiency of

25   the complaint, as pled, they could have filed a motion under

26   Federal Rule of Civil Procedure 12(b)(6).   See Dodson v. Munirs
27   Co., No. CIV. S-13-0399 LKK DAD, 2013 WL 3146818, at *8 (E.D.

28   Cal. June 18, 2013).   Since defendants did not do so, the court
                                      3
1    will not allow the defense of “failure to state a claim” to live

2    on, largely unelaborated and unsubstantiated, in defendants’

3    answers.   Accordingly, the court will grant plaintiff’s Motion to

4    Strike with respect to: (1) Defendant Portugal and Naidoo’s First

5    Affirmative Defense; and (2) Defendants Briggs, Cortez, Galvan,

6    Haile, and Saukhla’s Second Affirmative Defense.

7         C.    Rule 19 Defense
8
                Defendants Briggs, Cortez, Galvan, Haile, and Saukhla’s
9
     Seventh Affirmative Defense is that:
10
                Plaintiff failed to join necessary or
11              indispensable parties to this action as required
                under Federal Rule of Civil Procedure 19. Based
12              on information and belief, Decedent’s other
                children, whether known or unknown to Plaintiff,
13              not named in the complaint are potential heirs
                and thus indispensable parties.
14
     (Briggs, Cortez, Galvan, Haile, and Saukhla’s Answer at 6.)
15
     Plaintiff argues that this defense should be stricken because it
16
     is insufficiently particular and does not provide plaintiff with
17
     fair notice.   (Reply at 3 (Docket No. 59).)   Defendants counter
18
     that the defense satisfies the “fair notice” pleading requirement
19
     because decedent had multiple extramarital affairs and therefore
20
     could have an, as of yet unknown, heir who is an indispensable
21
     party to the litigation.     (Opp. at 4-5 (Docket No. 58).)
22
                In considering a motion to strike a Rule 19 affirmative
23
     defense as insufficiently supported by facts, the court in Savage
24
     v. Citibank N.A., No. 14-CV-03633 BLF, 2015 WL 4880858, at *4
25
     (N.D. Cal. Aug. 14, 2015), took a pragmatic approach.     Citing the
26
     fact that the failure to join a party under Rule 19 is an
27
     unwaivable defense available to defendants at any point before
28
                                        4
1    the conclusion of trial, the court concluded that striking

2    defendant’s Rule 19 defense “serves no practical purpose because

3    [p]laintiff cannot suffer prejudice from having to conduct

4    discovery on a defense that is always available.”   Savage, 2015

5    WL 4880858, at *4.   The court finds this approach compelling and

6    will adopt it here: plaintiff’s Motion to Strike defendants’

7    Seventh Affirmative Defense will be denied because plaintiff is

8    not prejudiced by defendants’ assertion of a defense that is

9    always available to them.

10
          D.   Defendants’ Contributory and Comparative Fault Defenses
11

12             Defendants assert the contributory negligence of

13   decedent1 and non-parties2 as affirmative defenses to plaintiffs’

14   claims.   (Defendants Portugal and Naidoo Answer at 12; Defendants

15   Briggs, Cortez, Galvan, Haile, and Saukhla Answer at 6.)

16   Plaintiff argues that since comparative fault is not a defense to

17   actions filed under 42 U.S.C. § 1983, the court should strike

18   these defenses.   (Mot. to Strike at 6.)

19             As noted above, the generalized pleading of a defense

20   that applies to only some of the claims against a party is
21   permissible.   The court will thus deny plaintiff’s Motion to

22   Strike with respect to defendant Portugal and Naidoo’s Third and

23   Fourth Affirmative Defenses and defendants Briggs, Cortez,

24   Galvan, Haile, and Saukhla’s Fifth and Sixth Affirmative

25        1    This is defendant Portugal and Naidoo’s Third
     Affirmative Defense and defendants Briggs, Cortez, Galvan, Haile,
26   and Saukhla’s Fifth Affirmative Defense.
27        2    This is defendant Portugal and Naidoo’s Fourth
     Affirmative Defense and efendants Briggs, Cortez, Galvan, Haile,
28   and Saukhla’s Sixth Affirmative Defense.
                                     5
1    Defenses, with the understanding that these affirmative defenses

2    apply only to plaintiff’s state law claims.

3              IT IS THEREFORE ORDERED that plaintiff’s Motion to

4    Strike (Docket No. 53) is GRANTED IN PART.    The following

5    affirmative defenses are STRIKEN as described herein:

6              (1)   Defendants Portugal and Naidoo’s First Affirmative

7              Defense; and

8              (2) Defendants Briggs, Cortez, Galvan, Haile, and

9              Saukhla’s Second Affirmative Defense.

10             The plaintiff’s Motion to Strike is DENIED with respect

11   to all other affirmative defenses.

12   Dated:   April 23, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      6
